     Case 6:20-cv-00128-ADA-JCM Document 22 Filed 06/01/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

CYWEE GROUP LTD.,
                                                CASE NO. 6:20-cv-00128-ADA-JCM
      Plaintiff,

V.




                                                JURY TRIAL DEMANDED
GOOGLELLC,

      Defendant.


                    ORE
EENSION OF DE.

      Before the Court is the parties Joint Stipulation Regarding Extention of

Deadlines for Briefing on Defendant Google LLC's Motion to Dismiss. The Stipulation

is GRANTED. The deadlines to file a Response and a Reply to Google's Motion to

Dismiss (Dkt. No. 11) are extended by seven (7) days. Specifically, CyWee's Response

will now be due on June 8, 2020. Google's Reply will now be due on July 6, 2020



      Signed this   I     day of        2020.




                                            Hon. Jeffrey C. Manske
                                            United States Magistrate Judge




[PROPOSED] ORDER GRANTING JOINT STIPULATION REGARDING EXTENSION OF DEADLINES FOR
BRIEFING ON DEFENDANT GOOGLE LLC's MOTION TO DISMISS                               PAGE   1
